Exhibit 10.1
EXECUTION VERSION
PATENT SECURITY AGREEMENT
          This PATENT SECURITY AGREEMENT, dated as of April 28, 2010 (“Patent
Security Agreement”), made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
is in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (in
such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Grantors are party to a Guarantee and Collateral
Agreement dated as of April 28, 2010 (the “Guarantee and Collateral Agreement”)
in favor of the Assignee pursuant to which the Grantors are required to execute
and deliver this Patent Security Agreement;
          NOW, THEREFORE, in consideration of the premises and to induce the
initial Holders to purchase the Notes, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Guarantee and
Collateral Agreement. For purposes of this Patent Security Agreement, the term
“Patents” shall mean, collectively, patents, patent applications, certificates
of inventions, industrial designs (whether established or registered or recorded
in the United States or any other country or any political subdivision thereof),
including, without limitation, each issued patent and patent application
identified on Schedule 1 hereto, together with any and all (i) inventions and
improvements described and claimed therein, (ii) reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof and
amendments thereto, (iii) income, fees, royalties, damages and payments now or
hereafter due and/or payable thereunder and with respect thereto, including
damages, claims and payments for past, present and future infringements,
dilutions, misappropriations, or other violations thereof, (iv) rights to sue or
otherwise recover for past, present and future infringements, misappropriations,
dilutions or other violations thereof, and (v) rights corresponding thereto
throughout the world.
          SECTION 2. Grant of Security Interest in Patent Collateral. Each
Grantor hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of all Obligations:
          (a) all Patents of such Grantor, including, without limitation, the
registered and applied-for Patents of such Grantor listed on Schedule 1 attached
hereto; and
          (b) to the extent not covered by clause (a), all Proceeds of any of
the foregoing;

1



--------------------------------------------------------------------------------



 



provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest (A) is prohibited by any Requirement of Law,
(B) requires a filing with or consent from any Governmental Authority pursuant
to any Requirement of Law that has not been made or obtained, (C) constitutes a
breach or default under or results in the termination of, or requires any
consent not obtained under, any lease, license or agreement, except to the
extent that such Requirement of Law or provisions of any such lease, license or
agreement is ineffective under applicable law or would be ineffective under
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC to prevent the attachment of
the security interest granted hereunder, (D) any United States Trademark
applications filed on the basis of a Grantor’s intent-to-use such mark, in each
case, unless and until evidence of the use of such Trademark in interstate
commerce is submitted to the PTO, but only if and to the extent that the
granting of a security interest in such application would result in the
invalidation of such application, provided, that to the extent such application
is excluded from the Collateral, upon the submission of evidence of use of such
Trademark to the PTO, such Trademark application shall automatically be included
in the Collateral, without further action on any party’s part; or (E) is in
Capital Stock which is specifically excluded from the definition of Pledged
Stock by virtue of the proviso to such definition; and (ii) the security
interest granted hereby (x) shall attach at all times to all proceeds of such
property, (y) shall attach to such property immediately and automatically
(without need for any further grant or act) at such time as the condition
described in clause (i) ceases to exist and (z) to the extent severable shall in
any event attach to all rights in respect of such property that are not subject
to the applicable condition described in clause (i).
          SECTION 3. Guarantee and Collateral Agreement. The security interest
granted pursuant to this Patent Security Agreement is granted in conjunction
with the security interest granted to the Assignee pursuant to the Guarantee and
Collateral Agreement and Grantors hereby acknowledge and affirm that the rights
and remedies of the Assignee with respect to the security interest in the
Patents made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall govern.
          SECTION 4. Recordation. Each Grantor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Patent Security
Agreement.
          SECTION 5. Termination. (a) At such time as the Obligations have been
paid in full, the Collateral shall be released from the Liens created hereby,
and this Patent Security Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Collateral Agent shall deliver to such Grantor any
Collateral held by the Collateral Agent hereunder and execute and deliver to
such Grantor such documents (in form and substance reasonably satisfactory to
the Collateral Agent) as such Grantor may reasonably request to evidence such
termination.

2



--------------------------------------------------------------------------------



 



          (b) If any of the Collateral is sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Indenture and
delivery of an Officer’s Certificate and Opinion of Counsel in accordance with
the Indenture, then the Lien created pursuant to this Patent Security Agreement
in such Collateral shall be released, and the Collateral Agent, at the request
and sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
such Collateral (not including Proceeds thereof) from the security interests
created hereby. At the request and sole expense of the Company, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Indenture; provided that
the Company shall have delivered to the Collateral Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with an Officer’s Certificate and Opinion of
Counsel in accordance with the Indenture.
          SECTION 6. GOVERNING LAW. THIS PATENT SECURITY AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
          SECTION 7. Counterparts. This Patent Security Agreement may be
executed by one or more of the parties to this Patent Security Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Agreement by facsimile transmission or
electronic transmission (in PDF format) shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Patent
Security Agreement signed by all the parties shall be lodged with the Company,
the Trustee and the Collateral Agent.
[Remainder of This Page Intentionally Left Blank.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this PATENT SECURITY
AGREEMENT to be executed and delivered by its duly authorized officer as of the
date first above written.

            MERGE HEALTHCARE INCORPORATED,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        CEDARA SOFTWARE (USA) LIMITED,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary        AMICAS, INC.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        MERGE CAD INC.,
as Grantor
      By:   /s/ Ann Mayberry-French         Name:   Ann Mayberry-French       
Title:   Secretary     

[Signature Page to Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



            EMAGEON INC.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        CAMTRONICS MEDICAL SYSTEMS, LTD.,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer        ULTRAVISUAL MEDICAL SYSTEMS CORPORATION,
as Grantor
      By:   /s/ Steven Oreskovich         Name:   Steven Oreskovich       
Title:   Chief Financial Officer     

[Signature Page to Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Assignee

          By:   /s/ Yolanda Ash         Name:   Yolanda Ash        Title:  
Associate       

[Signature Page to Patent Security Agreement]

 